Title: To George Washington from James Cuninghame, 27 February 1757
From: Cuninghame, James
To: Washington, George



Sir
New York 27th Feby 1757

I had the honor to receive your letter from Fort Loudoun with one Inclosed to Lord Loudoun who begs that you will excuse his not writing to you by this oppertunity, the hurry of business which he is in at present, having prevented him. his Lordship seems very much pleased with the Accounts you have given him of the situation of our affairs to the South’ard. The good Charecter given of you by the Gentlemen I have met with of your acquaintance makes me wish to have that Honor, & I hope that next Summer will afford me an oppertunity, as his Lordship proposes seeing Virginia.

Captain Roger Morris General Webbs Aid de Camp desires his Compliments to you. I am Sir Your most Obedient & most humble Servant

Jas CuninghameAid de Camp

